Case 2:19-cr-01261-DLR Document1 Filed 09/18/19 Page 1 of 4
AO 91 (Rev. 02/09) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

 

for the
District of Arizona
United States of America )
Vv. )
Israel Hernandez, ) CaseNo. \A-~Q2Ls md
a.k.a.: Israel Hernandez-Cruz, )
(A095 782 709) )
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of July 1, 2019, in the County of Maricopa, in the District of Arizona, the
defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Israel Hernandez, an alien, was found in the United States of America at or near Phoenix, in
the District of Arizona, after having been previously denied admission, excluded, deported, and
removed from the United States at or near Nogales, Arizona, on or about April 4, 2018, and not
having obtained the express consent of the Secretary of the Department of Homeland Security to
reapply for admission thereto; in violation of Title 8, United States Code, Section 1326(a), and
enhanced by (b)(1). I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

Ces

REVIEWED BY: Charles E. Bailey, Jr., P.S. for AUSA Seth Goertz

Continued on the attached sheet.

 

 

f Cbmplainant ’s signature.
We
Jose L. Collazo,
Deportation Officer

 

Printed name and title

Y i

Judge's signature

  

“serene

Sworn to before me and signed in my presence. , \
Date: September 18,2019 - G JN

Eileen S. Willett,
City and state: Phoenix, Arizona United States Magistrate Judge

 

 

Printed name and title

 
Case 2:19-cr-01261-DLR Document1 Filed 09/18/19 Page 2 of 4

STATEMENT OF PROBABLE CAUSE

I, Jose L. Collazo, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Deportation Officer, with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited
herein.

2. On July 1, 2019, Israel Hernandez was booked into the Maricopa County Jail (MCJ)
by the Phoenix Police Department on local charges. While incarcerated at the MCJ,
Hernandez was examined by ICE Officer Rayner who determined him to be a
Mexican citizen, illegally present in the United States. On the same date, an
immigration detainer was lodged with the MCJ. On September 17, 2019, Hernandez
was released from the MCJ and transported to the Phoenix ICE office for further
investigation and processing. Hernandez was held in administrative custody until his
criminal and immigration records could be obtained and his identity confirmed.

3. Immigration history checks revealed Israel Hernandez to be a citizen of Mexico and a
previously deported criminal alien. Hernandez was removed from the United States to
Mexico through Nogales, Arizona, on or about April 4, 2018, pursuant to the
reinstatement of an order of removal issued by an immigration judge. There is no

record of Hernandez in any Department of Homeland Security database to suggest that

 
Case 2:19-cr-01261-DLR Document1 Filed 09/18/19 Page 3 of 4

he obtained permission from the Secretary of the Department of Homeland Security to
return to the United States after his removal. Hernandez’s immigration history was
matched to him by electronic fingerprint comparison.

. Criminal history checks revealed that Israel Hernandez was convicted of Reentry of
Removed Alien, a felony offense, on April 2, 2018, in the United States District
Court, District of Arizona. Hernandez was sentenced to time served, and placed on
supervised release for a period of thirty-six (36) months. Hernandez’s criminal history
was matched to him by electronic fingerprint comparison.

. On September 17, 2019, Hernandez was advised of his constitutional rights.
Hernandez freely and willingly acknowledged his rights and declined to provide a
statement under oath.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about July 1, 2019, Israel Hernandez, an alien, was found in the United States of
America at or near Phoenix, in the District of Arizona, after having been previously
denied admission, excluded, deported, and removed from the United States at or near
Nogales, Arizona, on or about April 4, 2018, and not having obtained the express
\\\

\\\

\\\

 
Case 2:19-cr-01261-DLR Document 1 Filed 09/18/19 Page 4 of 4

consent of the Secretary of the Department of Homeland Security to reapply for
admission thereto; in violation of Title 8, United States Code, Section 1326(a),

enhanced by (b)(1).

an,

. i \ :
4 poop
BE nana Peg
5 | "ng

E

  

 

Jose L, Collazo, \ }
Deportation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 18" day of September, 2019.

Eileen S. Willett,
United States Magistrate Judge

 

 

 
